DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/25/2022.  These drawings are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In combination with all the limitations recited in the independent claim 1, the prior art of record does not anticipate nor render obvious a heater assembly for heating a liquid to generate an aerosol from a liquid supply, the heater assembly comprising: a heating element supported on a substrate plate and comprising a layer of electrically conducting material; and a plurality of channels formed by the electrically conducting material so that the plurality of channels are separated from each other by strips of the electrically conducting material, each of the plurality of channels operating in parallel, wherein each channel is receiving the liquid and discharging vapor, wherein the substrate plate and the heating element form a multi-layer configuration, and wherein each strip of electrically conducting material is wider at a first section of an adjacent channel than at a second section of the adjacent channel.

In combination with all the limitations recited in the independent claim 15, the prior art of record does not anticipate nor render obvious a heater assembly for heating a fluid to generate an aerosol from the fluid, the heater assembly comprising: a heating element supported on a substrate plate and comprising a layer of electrically conducting material with a plurality of elongated gaps that are for conveying the fluid; wherein the substrate plate covers a first section of each elongated gap and comprises an opening that leaves a second section of each elongated gap exposed, and wherein the heating element is for heating the fluid in the first section of the elongated gaps to a temperature below the vapor transition temperature of the fluid and is for heating the fluid in the second section of the elongated gaps to a temperature above the vapor transition temperature of the fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831